internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b09 plr-127427-02 date date legend father date state trust son mother date trust date wife child child child probate_court date plr-127427-02 bank dear this is in response to your letter of date in which you request a ruling on the application of the income gift estate and generation-skipping_transfer gst tax consequences of the proposed division and merger of two trusts father died on date a resident of state trust was created for the benefit of son under father’s last will and testament article vi of father’s will sets forth the terms of trust article vi paragraph a of father’s will provides that the net_income of trust may be accumulated or may be distributed to son in such amounts as the trustee in its sole discretion may determine any net_income not distributed to son shall be added to principal in addition the trustee is authorized to distribute to son such amounts of principal as the trustee shall determine necessary for the support maintenance or medical_care of son article vi paragraph d provides that upon son’s death the trustee shall distribute the entire principal including any undistributed_income of trust in such proportions and in such manner outright or in trust or otherwise to or for the benefit of any one or more persons or corporations as son may appoint by his last will and testament except that son shall have no power to appoint the corpus of the trust or any part thereof to himself his estate his creditors or the creditors of his estate mother died on date a resident of state trust was created for the benefit of son under mother’s last will and testament article vi of mother’s will sets forth the terms of trust article vi paragraph a of mother’s will provides that the net_income of trust may be accumulated or may be distributed to son in such amounts as the trustee in its sole discretion may determine any net_income not distributed to son shall be added to principal in addition the trustee is authorized to distribute to son such amounts of principal as the trustee shall determine necessary for the support maintenance or medical_care of son article vi paragraph d provides that upon son’s death the trustee shall distribute the entire principal including any undistributed_income of trust in such proportions and in such manner outright or in trust or otherwise to or for the benefit of any one or more persons or corporations as son may appoint by his last will and testament except that son shall have no power to appoint the corpus of the trust or any part thereof to himself his estate his creditors or the creditors of his estate plr-127427-02 son died on date survived by wife child child child and more remote descendants father is the paternal grandfather of child child and child mother is the paternal grandmother of child child and child son’s last will and testament was admitted to probate by probate_court on date in section xii of his will son exercised his testamentary special_power_of_appointment over the assets of trust section xii paragraph b of son’s will provides that the trustee shall divide the principal and undistributed_income of trust into equal shares for child child and child each share shall be held as a separate and distinct trust and shall be designated by the name of the child who is the beneficiary thereof section xii paragraph c provides that during wife’s lifetime the trustee shall distribute so much or all of the net_income of the trusts created for child child and child as the trustee shall deem appropriate for wife’s maintenance support and medical_care such distributions shall be made in proportionate shares from the trusts created for child child and child in addition the trustee shall distribute so much of the income of each child’s trust to the child for whom the trust is created as the trustee deems appropriate for the education maintenance support and medical_care of such child any net_income not distributed shall be accumulated and shall be added to the corpus of the trust section xii paragraph d provides that if at any time the net_income of the trusts for child child and child together with such other_property as may be available for such purpose shall not be adequate in the opinion of the trustee for the medical_care of wife or the support of wife in her accustomed manner of living the trustee may supplement same with corpus to the extent of exhausting the trusts such distributions shall be made in proportionate shares from the trusts created for child child and child in addition if at any time the net_income of the trusts for child child and child together with such other_property as may be available for such purpose shall not be adequate in the opinion of the trustee for the education maintenance support and medical_care of the child for whom the trust is created as well as such child’s spouse and descendants the trustee may supplement same with corpus to the extent of exhausting the trust section xii paragraph e provides that upon the death of the survivor of wife the child for whose benefit each trust is created and such child’s spouse the respective trust for such child shall terminate and the trustee shall distribute the assets and properties then comprising the trust to such child’s then living descendants free of trust subject_to the postponements described in section xii paragraph f provided however that if any such descendant is a beneficiary of any other trust created for the benefit of child child or child the property otherwise to be delivered to him shall be added to the property being held in such trust and shall thereafter be governed by the terms thereof plr-127427-02 section xii paragraph f provides that if upon the termination of a_trust for the benefit of child child or child or a_trust created under this paragraph any person to whom property would otherwise be delivered shall not have attained the age of thirty years and shall not already be a beneficiary of a_trust hereunder the property otherwise to be delivered to such person shall not be delivered to him but instead shall be retained in trust as a separate and distinct trust for his benefit upon such beneficiary’s attainment of the age of thirty years the trust shall terminate and the trustee shall deliver to him free of trust the assets then comprising his trust section xii paragraph g provides that notwithstanding anything in the will to the contrary each trust created for the benefit of child child and child as well as any trust created for the benefit of a beneficiary under the age of thirty years shall in all events terminate not later than twenty-one years from and after the death of the last survivor of the lineal_descendants of father living on the date of his death upon such termination the assets and properties then comprising any trust then existing shall be delivered in fee simple and free of trust unto that person or those persons who at the time of such termination constitutes or constitute the income_beneficiary or beneficiaries of such trust estate similarly son exercised his testamentary special_power_of_appointment over the assets of trust in section xiii of son’s will section xiii paragraph b provides that the trustee shall divide the principal and undistributed_income of trust into equal shares for child child and child each share shall be held as a separate and distinct trust and shall be designated by the name of the child who is the beneficiary thereof section xiii paragraph c provides that during wife’s lifetime the trustee shall distribute so much or all of the net_income of the trusts created for child child and child as the trustee shall deem appropriate for wife’s maintenance support and medical_care such distributions shall be made in proportionate shares from the trusts created for child child and child in addition the trustee shall distribute so much of the income of each child’s trust to the child for whom the trust is created as the trustee deems appropriate for the education maintenance support and medical_care of such child any net_income not distributed shall be accumulated and shall be added to the corpus of the trust section xiii paragraph d provides that if at any time the net_income of the trusts for child child and child together with such other_property as may be available for such purpose shall not be adequate in the opinion of the trustee for the medical_care of wife or the support of wife in her accustomed manner of living the trustee may supplement same with corpus to the extent of exhausting the trusts such distributions shall be made in proportionate shares from the trusts created for child child and child in addition if at any time the net_income of the trusts for child child and child together with such other_property as may be available for such purpose shall not be adequate in the opinion of the trustee for the education maintenance support plr-127427-02 and medical_care of the child for whom the trust is created as well as such child’s spouse and descendants the trustee may supplement same with corpus to the extent of exhausting the trust section xiii paragraph e provides that upon the death of the survivor of wife the child for whose benefit each trust is created and such child’s spouse the respective trust for such child shall terminate and the trustee shall distribute the assets and properties then comprising the trust to such child’s then living descendants free of trust subject_to the postponements described in section xii paragraph f provided however that if any such descendant is a beneficiary of any other trust created for the benefit of child child or child the property otherwise to be delivered to him shall be added to the property being held in such trust and shall thereafter be governed by the terms thereof section xiii paragraph f provides that if upon the termination of a_trust for the benefit of child child or child or a_trust created under this paragraph any person to whom property would otherwise be delivered shall not have attained the age of thirty years and shall not already be a beneficiary of a_trust hereunder the property otherwise to be delivered to such person shall not be delivered to him but instead shall be retained in trust as a separate and distinct trust for his benefit upon such beneficiary’s attainment of the age of thirty years the trust shall terminate and the trustee shall deliver to him free of trust the assets then comprising his trust section xiii paragraph g provides that notwithstanding anything in the will to the contrary each trust created for the benefit of child child and child as well as any trust created for the benefit of a beneficiary under the age of thirty years shall in all events terminate not later than twenty-one years from and after the death of the last survivor of the lineal_descendants of mother living on the date of her death upon such termination the assets and properties then comprising any trust then existing shall be delivered in fee simple and free of trust unto that person or those persons who at the time of such termination constitutes or constitute the income_beneficiary or beneficiaries of such trust estate bank in its capacity as trustee of trust proposes to divide trust into three trusts one for each of child child and child collectively new trust sec_1 with each of the new trusts receiving an undivided one-third of the assets of trust each of the new trusts will have terms identical to those governing trust except that the new trusts will be reformed to terminate upon the earlier of i the date of the last to die of wife the child for whom the trust is created and the spouse to whom such child was married at the date of son’s death or ii the date twenty-one years after the death of the last survivor of father’s descendants who were living at father’s death the proposed division will be made pursuant to an appropriate judicial proceeding in a state district_court of proper jurisdiction bank in its capacity as trustee of trust proposes to divide trust into three trusts one for each of child child and child collectively new trust sec_2 plr-127427-02 with each of the new trusts receiving an undivided one-third of the assets of trust each of the new trusts will have terms identical to those governing trust except that the perpetuities provision of the new trusts will be reformed so that each trust will terminate upon the earlier of i the date of the last to die of wife the child for whom the trust is created and the spouse to whom such child was married at the date of son’s death or ii the date twenty-one years after the death of the last survivor of father’s descendants who were living at father’s death the proposed division will be made pursuant to an appropriate judicial proceeding in a state district_court of proper jurisdiction in the same judicial proceeding that will be brought in state district_court to divide trust and trust bank proposes to merge the six new trusts resulting from the division of trust and trust as follows the two new trusts for the benefit of child will be merged into a single trust for the benefit of child known as child 1's gst- exempt trust the two new trusts for the benefit of child will be merged into a single trust for the benefit of child known as child 2's gst-exempt trust and the two new trusts for the benefit of child will be merged into a single trust for the benefit of child known as child 3's gst-exempt trust the merged trusts will be known collectively as the gst-exempt trusts if not sooner terminated all of the gst- exempt trusts will terminate twenty-one years after the death of the last survivor of father’s descendants who were living at the time of father’s death on date wife child child and child will consent to the proposed transactions bank further represents that trust and trust are irrevocable and that no additions have been made to trust or trust since their creation you now request the following rulings on behalf of bank the proposed transactions will not cause the interest of any beneficiary of trust trust new trust sec_1 new trust sec_2 or gst-exempt trusts to be includible in such beneficiary’s gross_estate under sec_2033 of the code the proposed transactions will not cause the interest of any beneficiary of trust trust new trust sec_1 new trust sec_2 or gst-exempt trusts to be includible in such beneficiary’s gross_estate under sec_2036 through each of trust trust new trust sec_1 new trust sec_2 and gst-exempt trusts will be treated as a_trust that was irrevocable on date and will remain exempt from the gst tax and that no constructive or actual addition to any of trust trust new trust sec_1 new trust sec_2 or gst-exempt trusts will result from the proposed transactions transfers to new trust sec_1 new trust sec_2 and gst-exempt trusts pursuant to the proposed transactions will not be generation-skipping transfers and will not be subject_to tax under sec_2601 plr-127427-02 the proposed transactions will not cause trust trust new trust sec_1 new trust sec_2 gst-exempt trusts or any beneficiary to recognize gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1223 the holding_period for each of new trust sec_1 new trust sec_2 and gst-exempt trusts in each asset received from trust and or trust will include the respective holding_period of trust or trust for each such asset pursuant to sec_1015 the basis for each of new trust sec_1 new trust sec_2 gst-exempt trusts in each asset received from trust and or trust will be the respective basis of trust or trust for each such asset the exercise of the special testamentary_power_of_appointment by son over the assets in trust did not result in a transfer subject_to the gst tax and new trust sec_1 continue to be exempt from the gst tax the exercise of the special testamentary_power_of_appointment by son over the assets in trust did not result in a transfer subject_to the gst tax and new trust sec_2 continue to be exempt from the gst tax ruling sec_1 and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death in this case following the proposed division of trust and trust into new trust sec_1 and new trust sec_2 and the subsequent merger of the individual trusts comprising new trust sec_1 and new trust sec_2 into gst-exempt trusts wife child child and child will have the same rights with respect to the particular child gst- exempt trust as each had under prior to the transaction accordingly we conclude that the proposed division of trust and trust into new trust sec_1 and new trust sec_2 and the subsequent merger of the individual trusts comprising new trust sec_1 and new trust sec_2 into gst-exempt trusts will not cause the interest of any beneficiary of trust trust new trust sec_1 new trust sec_2 or gst- exempt trusts to be includible in such beneficiary’s gross_estate under sec_2033 sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has plr-127427-02 retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the beneficiaries of new trust sec_1 new trust sec_2 and gst-exempt trusts will have the same interest that they had as beneficiaries under trust and trust thus the proposed division of trust and trust into new trust sec_1 and new trust sec_2 and the subsequent merger of the individual trusts comprising new trust sec_1 and new trust sec_2 into gst-exempt trusts will not constitute a transfer within the meaning of we therefore conclude that the proposed transaction will not cause the interest of a beneficiary of trust trust new trust sec_1 new trust sec_2 or gst-exempt trusts to be includible in such beneficiary’s gross_estate under ruling sec_3 and sec_2601 imposes a tax on every generation-skipping_transfer plr-127427-02 section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraphs b i a b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if -- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust and trust were created and irrevocable before date also it is represented that no additions have been made to trust or trust since date consequently trust and trust are currently exempt from the gst tax the proposed division of trust and trust into new trust sec_1 and new trust sec_2 and the subsequent merger of the individual trusts comprising new trust sec_1 and new trust sec_2 into gst-exempt trusts will not shift any beneficial_interest in trust plr-127427-02 or trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and merger in addition the proposed transaction will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trusts further the division and merger will not result in an actual or constructive_addition to new trust sec_1 new trust sec_2 or gst-exempt trusts accordingly based on the facts submitted and the representations made the transfers to new trust sec_1 new trust sec_2 and gst-exempt trusts will not be generation-skipping transfers and will not be subject_to tax under sec_2601 ruling sec_5 and sec_61 provides that gross_income includes all income from whatever source derived sec_61 specifically includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale or other exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional interest such an exchange is a disposition under sec_1001 an exchange of property results in the realization of gain only if the properties exchanged materially differ 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite in the present case the information submitted and the representations made in the ruling_request establish that trust trust and the principal of those trusts will be reallocated essentially for administrative convenience the primary beneficiaries as well as subsequent beneficiaries will possess the same income and remainder interests before and after the proposed division and merger consequently since the interests of the beneficiaries under new trust sec_1 new trust sec_2 and gst-exempt trusts will not materially differ from their interests under trust and trust no gain_or_loss will be realized under sec_61 and sec_1001 plr-127427-02 sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer is made sec_1_1015-2 provides that the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 in this case because neither sec_1001 nor sec_61 applies to the proposed transaction the basis of the assets for each of new trust sec_1 new trust sec_2 and gst- exempt trusts will be the same as the basis of the assets in trust and trust sec_1223 states that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by another person if under chapter the property has for the purpose of determining gain_or_loss from an exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person we conclude that under sec_1223 the holding_period for each of new trust sec_1 new trust sec_2 and gst-exempt trusts in each asset received from trust and or trust will include the respective holding_period of trust or trust for each such asset rulings and sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 provides that a power is not a general_power_of_appointment if by its terms it is expressly not exercisable in favor of the decedent or his or her creditors or the creditors of his or her estate sec_26_2601-1 provides that except as provided in sec_26_2601-1 where any portion of a_trust remains in the trust after the post- plr-127427-02 date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if -- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting of absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26_2601-1 the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of the creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power is exercised in the present case son held special testamentary powers to appoint the trust property of trust and trust both trust and trust were irrevocable on date son’s exercise of these special powers of appointment will not postpone or suspend the vesting absolute ownership or power of alienation of any interest in trust property for a period beyond the perpetuities periods of trust and trust therefore son's testamentary exercise of the special powers of appointment under trust and trust will not be treated as constructive additions that will be subject_to the generation-skipping_transfer_tax based on the foregoing we conclude that son’s exercise of the special_power_of_appointment over the assets in trust did not result in a transfer subject_to the generation-skipping_transfer_tax and new trust sec_1 continue to be exempt from the generation-skipping_transfer_tax likewise son’s exercise of the special_power_of_appointment over the assets in trust did not result in a transfer subject_to the generation-skipping_transfer_tax and new trust sec_2 continue to be exempt from the generation-skipping_transfer_tax this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-127427-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in addition each of the rulings contained in this letter is contingent upon approval of the proposed transactions by a state district_court of proper jurisdiction provided that said judicial approval is in accordance with state law sincerely james f hogan james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
